Citation Nr: 0900638	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1970.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in July 
2006.  This matter was originally on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2008 Order, the 
Court granted the parties Joint Motion for Remand (JMR), 
vacated the Board's July 2006 decision and remanded the 
matter to the Board for compliance with the instructions in 
the JMR).  The JMR noted that the parties agree that the 
Board erred by failing to afford the veteran a VA medical 
nexus opinion that addressed whether his low back disability 
and associated right leg symptomatology were related to his 
active military service and by failing to obtain VA and 
private medical records identified by the veteran.  

With respect to the medical records, the veteran identified 
treatment records from VAMC in East Orange, New Jersey from 
1970 to 2003.  Of record are VA treatment records from March 
2002 through April 2003.  In addition, the JMR also noted 
that the veteran identified private medical records from a 
Dr. Noonan and a Dr. Dotoli in conjunction with a 1982 claim 
for service connection for back pain.  An Internet search of 
the private physicians identified by the veteran in his 1982 
claim reveals that these doctors may still be in practice.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain 
all VA treatment records pertaining to 
treatment for any back disorders from 
1970 through February 2002 and from May 
2003 to the present from the VA medical 
center in East Orange, New Jersey.  If 
any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

2.  The necessary authorization forms 
should be sent to the veteran in order to 
obtain private treatment records dated 
from 1970 to 1972 from Dr. Frank Noonan, 
189 Franklin Avenue, Nutley, NJ 07110 and 
private treatment records dated from 1973 
to 1982 from Dr. Dotoli, 460 Franklin 
Avenue, Nutley, NJ 07110.  After the 
necessary forms are obtained, an effort 
should be made to obtain these private 
treatment records and associate them with 
the claims file.

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any present lumbar spine 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all current diagnoses 
related to the veteran's lumbar spine 
(orthopedic and neurologic) and provide 
an opinion as to whether it is at least 
as likely as not that any current lumbar 
spine diagnosis is related to the 
veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




